*543DISSENTING OPINION.
GRAVES, J.
There is ranch in Judge Woodson’s opinion to which I agree, as to pure equities between parties. First, when the defendant urges a void lease, or things which show a void lease (and I think the lease is void in this case), he urges too much for nice equity in a replevin suit. Under present statutes, we in a sense adjust equities in replevin suits. I can hardly see how he can be hurt or damaged, if his right of possession is destroyed, and this is conceded by urging the invalidity of the lease. But beyond this is the further question of plaintiff’s right to be in a Missouri, court at all. In the original case, United Shoe Machinery Co. v. Ramlose, 210 Mo. 631, we held, and I think properly held, that such company was in this State doing business when this lease was made, and without license; that it had an office here, and that the contracts were to be performed here. We also properly held that the transferee of those leases took no greater rights.
We have also persistently held that contracts made in violation of our statutes would not be enforced. This Judge Woodson concedes. My .trouble with this case lies in a small compass, and such may be stated best by illustration, thus: Suppose a foreign corporation refuses to qualify under our law; suppose further, that notwithstanding this fact, it sells goods to, a merchant in Missouri; suppose further, that the contract of sale is void-, as the opinion concedes, and the seller ignores the void contract, and sues for the value of his goods by way of an action for conversion; under the present opinion this action in my opinion could be maintained. To this I do not agree. The State has absolute authority over foreign corporations, and with such power can say when, and when not, they shall come into the State, and can further say when, and when not, the courts, like other departments of government, shall *544be open to them. If the State can close one department of the government to them it can close another. • The Federal constitutional inhibition applies to all departments, the executive and legislative as well as the judicial. This question has been often determined. The purpose of the statute in question was to close the doors of our courts to foreign corporations, until such time as they complied with the law. The same kind of a preclusion is made by other statutes with reference to other branches of the State government. Each branch of the State government is under the same ban of the Federal Constitution.
With the views I have of the question, it appears that the present opinion would permit a foreign corporation, without State license, to contract a bill of goods, and deliver them, and then later sue for conversion. If this be true, our statute is a nullity. If this be true no foreign corporation need take out license, but can make void contracts, and yet collect the value of the things parted with under the void contracts by an action in conversion. What can be awarded in replevin, where property is withheld, can certainly be recovered in conversion. Indeed conversion does not have to depend even on that ground.' This is opening the doors of our courts in express opposition to a State policy, and in express opposition to a statute which says that to such parties the courts shall be closed. It is simply permitting a thing to be done by indirection which cannot be done by direct act. It says your contracts are invalid, but go on and' make them and our courts will see that you get full value for your property in an action for conversion.
This I take to be the force of the majority opinion, and for these .reasons, I dissent.